IN THE SUPREME COURT OF NORTH CAROLINA

                                    2022-NCSC-18

                                      No. 65A21

                                  Filed 11 March 2022

JOHN EDWARD BISHOP, III

               v.

SARA ELIZABETH BISHOP



        Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, 275 N.C. App. 457, 853 S.E.2d 815 (2020), affirming an order

entered on 30 April 2018 and an order entered on 27 November 2018 by Judge Anna

Worley in District Court, Wake County. Heard in the Supreme Court on 14 February

2022.


        Jonathan McGirt for plaintiff-appellant.

        Manning, Fulton       &   Skinner,   P.A.,   by   Michael   S.   Harrell,   for
        defendant-appellee.


        PER CURIAM.

        AFFIRMED.

        Justice BERGER did not participate in the consideration or decision of this

case.